 HABERMAN CONSTRUCTION COMPANYHaberman Construction Company and United Broth-erhood of Carpenters and Joiners of America, LocalNo. 1266 and Mobley-Speed Cement Contractors,Party to the Contract. Case 23-CA-6391May 16, 1978DECISION AND ORDEROn October 11, 1977, Administrative Law JudgeHutton S. Brandon issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief, and the General Coun-sel filed limited exceptions and a supporting brief.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order, as modified herein.The Administrative Law Judge found, and weagree, that Respondent violated Section 8(a)5 and (I)of the Act by unilaterally changing the terms andconditions of employment and abandoning its bar-gaining agreement with the Union: Section 8(a)(l) ofthe Act by announcing to employees that it wasgoing to go "open shop"; and Section 8(a)(3) and (1)of the Act by constructively discharging Charlie LeeFranks, G. L. Lockhardt, Candido Molina, TomTemmons, and L. B. Tippie. As a remedy, the Ad-ministrative Law Judge recommended, inter alia, thatRespondent bargain with the Union, rescind itsabandonment of the contract, retroactively apply thecontract, and pay wages and fund benefits due underthe contract.2However, the Administrative LawJudge, citing the likelihood that the projects hadbeen completed, declined to recommend reinstate-ment of the discriminatees and recommended thatthey be made whole only for losses incurred fromBecause Respondent unilaterally abrogated the agreement with theUnion at a time when the majority, if not all, of the unit employees wereunion members, we find that Respondent's reliance on R. J. Smith (onstruction (o. Inc. 208 NLRB 615 (1974). and other cases involving contrac-tural relationships under Sec. 8(f) of the Act is misplaced The Board hasnot held that an employer is free to repudiate an 8(f) agreement where. ashere, a majority of unit employees supported the union at the time of repudiation. See, generally, V L.R B v Local Union No. 103. International Asso:ciarion of Bridge, Structural and Ornamental Iron Workers, AFL C(IO, et a(Higdon Contracting Company), 98 S.Ct 651 (1978). Accordingly) we find itunnecessary to consider, and do not rely on, the Administratise L asJudge's discussion of under which conditions majority status may or ma\not be presumed in an 8(f) bargaining relationship.2 The Administrative Law Judge includes a brief statement in the remedssection which arguably suggests that he is ordering Respondent to compl)with Union-AGC agreements which succeed the 1974-77 agreement How-ever, it is clear from the terms of his Order, which we are adopting inrelevant part, that Respondent need not honor any such agreement unless itagrees to do so after bargaining with the Union.their discharges until completion of the projects onwhich they had been working. We find merit to theGeneral Counsel's exceptions thereto.We are aware that, even absent the unfair laborpractices, Respondent, which hired employees on aproject-by-project basis, might have discharged thediscriminatees in the normal course of business whenthe projects were completed. However, there is a dis-tinct possibility that, absent its discrimination, Re-spondent would have retained, transferred, or rehiredat least some of the discriminatees for new projects.'Accordingly, to remedy fully Respondent's unfair la-bor practices and protect the discriminatees' rights,we shall order Respondent to reinstate the discrimi-natees to their former or substantially equivalent po-sitions and to make them whole for any losses theysuffered as a result of the discrimination againstthem. Backpay is to be computed in the manner pre-scribed in F. W. Woolworth Company, 90 NLRB 289(1950), and interest thereon is to be computed as setforth in Florida Steel Corporation, 231 NLRB 651(1977).4 The determination of which employees, ifany, would have continued in Respondent's employ-ment and for how long can best be made at the com-pliance stage of the proceedings, to which we deferthe matter.5'The record establishes that a number of employees, including discriml-natee L. B. Tippie and carpenters Fort. Frost. Kirk, Marshall, Murphy.Rodriguez, Swoda, Sylvester. and Whitfield enjoyed continued employmentwith Respondent over several projects. Although not conclusive, the recordevidence, including the testimony of Respondent's former SuperintendentJessie Beshears, concerning Respondent's hiring practices. raises the possi-bility, as indicated above, that some or all the discriminatees involved in thiscase might also have been carried over or rehired for new projects but forRespondent's discrimination against them.See, generally. Isis Plumbing & Heating Co, 138 NLRB 716 (1962).'Member Penello would limit the remedy herein to the duration of theprojects under way at the time Respondent repudiated its agreement withthe I nion. To do otherwise would. in his view. go beyond the intent of Sec8{f} of the Act. Because an 8(f) agreement does not create a presumption ofmajority status. a union. to enforce the contract, must show that it repre-sent, a majority of employees, N L R B v. Local Union N'o. 103. Internation-al .Association of Bridge, Structural and Ornamental Iron Workers, AFL-CIO[Higdon Contracting Company], supra. Where, as here, an employer hires ona project-by-project basis, majority status can be shown for only those pro-jecls then under way. Dee Cee Floor Covering, Inc., et al, 232 NLRB 421(1977). Thus. Member Penello does not view an 8(f) agreement, In thesecircumstances, as enforceable beyond the projects under way. Had Respon-dent herein waited until the projects had been completed. it would be free torepudiate its agreement with the Union. In Member Penello's viev., theremedy ordered by the majority would interfere with Respondent's prisi-leges under Sec. 8(f) of the Act.As to the matter of the carryover of the bargaining obligation from oneproject to the next, in Member Murphy's opinion Dee Cee Floor Covering,.Inc, supra., is distinguishable There was no showing there that the unionwould have majority status on the next project. Here, it is conceivable thatthe evidence at the compliance stage will demonstrate that the Union. as aresult of normal carryovers, retains its majority status from project to pro-ject. If such carryovers are insufficient to warrant such a conclusion, Mem-ber Murphy would find that Respondent then was free to withdraw recogni-tion. However. regardless of the outcome of the extent of the bargainingobligation. Member Murphy would continue backpay for those employeeswho would have been carried over but for the discrimination against them.See Don Burgess Construction Corporation, etc. 227 NLRB 765 (1977).236 NLRB No. 779 DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modifiedbelow, and hereby orders that the Respondent, Ha-berman Construction Company, Austin, Texas, itsofficers, agents, successors, and assigns, shall takethe action set forth in said recommended Order, as somodified:1. Substitute the following for paragraph 2(d):"(d) Immediately offer Charlie Lee Franks, G. [..Lockhardt, Candido Molina, Tom Temmons, andL. B. Tipple full reinstatement to their former posi-tions of employment or, if those jobs no longer exist,to substantially equivalent positions of employment,without loss of seniority or other privileges enjoyed.discharging if necessary other employees who mayhave been hired in their places. If those projects onwhich these employees worked have been completed,then the offers of reinstatement shall be to substan-tially equivalent positions of employment on anyother project of Respondent's that these employeeswould have worked on but for Respondent's unlaw-ful conduct."2. Add the following as paragraph 2(e) and relet-ter the remaining paragraphs accordingly:"(e) Make whole Charlie Lee Franks, G. L. Lock-hardt, Candido Molina, Tom Temmons, and L. B.Tippie for any loss of wages or other benefits, plusinterest, suffered as a result of their being terminatedby reason of the discrimination against them, in themanner set forth in the body of this Decision."3. Substitute the attached notice for that of theAdministrative lIaw Judge.APPENDIXNOTICE To EMPLOYEESPOS I i) BY ORDER OF FilLNAII()NAI LABOR RiI.lAl(NS BOARI)An Agency of the United States GovernmentSection 7 of the National Labor Relations Actgives all employees these rights:To organize themselvesTo form. join, or help unionsTo act together for collective bargaining orother mutual aid or protectionTo refuse to do any or all of these things.WE wiill NOI do anything to interfere withthese rights.WF Wi.L NOI refuse to give effect to and corn-ply fully with the terms of the standard agree-ment with the Associated General ContractorsAustin Chapter-United Brotherhood of Car-penters and Joiners of America, Local No. 266,dated September 1. 1974, with respect to the em-ployees in an appropriate unit represented bythe United Brotherhood of Carpenters and Join-ers of America, Local No. 1266. The appropriateunit is:All Haberman Construction Company em-ployees engaged in carpentry work on Haber-man Construction Company's Austin, Texas,jobsites excluding guards, watchmen, andsupervisors as defined in the Act.WE WILL Nor fail or refuse upon request tobargain collectively and in good faith with theabove-named Union as exclusive bargainingrepresentative of employees in the above unit.WE WILL. NOT unilaterally change terms andconditions of employment of employees in theabove unit without prior notice to or consulta-tion with said Union.WE wiil. NOT unlawfully discharge employeesor otherwise discriminate against them becausethey are members of the Union.Wi wIl.l. NOT tell our employees that we willnot comply with the terms of the agreement withthe Union.Wi wil.I NOI in any other manner interferewith, restrain, or coerce our employees in theexercise of their rights mentioned above.W}i w.l. in all respects comply with the unionagreement of September 1., 1974.Wui W\ILL make all payments to the welfare,pension, and apprenticeship training funds onbehalf of those employees in the unit for whomwe previously made contributions. and forwhom such contributions would have continuedhad we fully complied with the agreement ofSeptember 1. 1974.W Wil.L. offer Charlie Lee Franks, G. L.Lockhardt, Candido Molina, Tom Temmons,and L. B. Tippie reinstatement to their formerpositions or, if such positions no longer exist, tosubstantially equivalent positions of employ-ment, without loss of seniority or other privi-leges.We v.ii make Charlie Lee Franks, G. L.Lockhardt. Candido Molina, Tom Temmons,and I. B. Tippie whole for any loss of wages orother benefits the) may have suffered as a resultof our discrimination against them, plus interest.HABiKRMAN CONSTRUC TION COMPAN\80 HABERMAN CONSTRUCTION COMPANYDECISIONSTATEMENT OF THE CASEHUTTrroN S. BRANDON. Administrative Law Judge: Thiscase was heard at Austin, Texas, on June 16, 1977.1 Thecharge was filed by United Brotherhood of Carpenters andJoiners of America, Local No. 1266, herein called theUnion, on February 22, and the complaint was issued onApril 4. The primary issues are whether Haberman Con-struction Company, herein called Respondent, (a) unlaw-fully withdrew recognition from the Union in violation ofSection 8(a)(5) and (1) of the Act when it ceased makingdeductions for various fringe benefit programs for employ-ees and went "open shop," (b) constructively dischargedcertain of its employee members of the Union in violationof Section 8(a)(3) and (1) of the Act, and (c) threatened itsemployees in violation of Section 8(a)(l) of the Actthrough an announcement to the employees that it wasgoing "open shop." 2Upon the entire record, including my observation of thedemeanor of the witnesses, and after due consideration ofthe briefs filed by the General Counsel and Respondent. Imake the following:FINDINGS OF F4CTI JURISDICTIONRespondent is a partnership existing under the laws ofthe State of Texas with an office and place of business inAustin, Texas, where it is engaged in the building and con-struction industry as a contractor in the building and con-struction of commercial lease buildings and warehouses.During the 12-month period preceding the issuance of thecomplaint, Respondent performed services valued in ex-cess of $50,000 to firms located in the State of Texas whichfirms in turn sold and shipped goods and materials valuedin excess of $50,000 directly to customers located outsidethe State. Respondents answer admits, and I find, that it isan employer engaged in commerce within the meaning ofSection 2(2), (6). and (7) of the Act.The complaint alleges. the answer admits, and I find thatthe Union is a labor organization within the meaning ofSection 2(5) of the Act.11 THE UNFAIR LABOR PRACTICESA. The FactsRespondent operates as a partnership with Bert Speedand Richard Haberman as the only partners. The exactdate of the establishment of the partnership is not clear butthe general manager of the partnership, Howard Haher-man, brother of the partner, testified that it was formed inthe 1971-72 period. He further testified that Respondent'sAll dates are in 1977 unless otherwise stated: This issue was raised by an amendment to the cnmplaint at the hearingiwhich amendment v.as allowed in the absence of obhection from the Re-spondent.first construction job, a warehouse construction job at 3101Longhorn Boulevard in Austin, Texas, was begun in thelatter part of 1972. The work on this building and anotheradjacent to it was subcontracted to other employers,among them Mobley-Speed Cement Contractors, hereincalled Moblev-Speed.The record does not reflect the corporate status of Mob-les-Speed or its makeup although the evidence does reflectthat Bert Speed, a partner in Respondent, was a principalin the Mobley-Speed concern. Mobley-Speed was essen-tially engaged in the construction industry as a cementcontractor with a principal office and place of business inDallas. Texas. Aside from doing work for Respondent onRespondent's early jobs on a subcontract basis Mobley-Speed also rented equipment to Respondent on an occa-sional basis. While it does not appear that Mobley-Speedwas a member of the Austin Chapter of the AssociatedGeneral Contractors which had a contract with the Unioncovering carpenters it is undisputed that Mobley-Speedthrough its then superintendent. Joe Thomas. in October orNovember 1972, executed a contract with the Union iden-tical to the Union-Associated General Contractors. AustinChapter, contract hereinafter referred to as the Union-AG( contract, which was effective from July 1. 1970,through August 31. 1973. Thereafter. Mobley-Speed uti-lized the Union's referral service to obtain carpenters andmade contributions to the Ulnion's pension and welfarefunds pursuant to Article 18 of the contract whenever itworked in the Union's jurisdiction during the period whenthe contract was in effect. It does not appear that Mobley-Speed signed a new contract with the Union upon expira-tion of the old one in 1973.Notwithstanding Bert Speed's involvement with bothRespondent and Mobley-Speed or the subcontracting orequipment rental relationship between the two concernsthere is no contention in this case that Mobley-Speed was,or is, the alter ego of Respondent.Mloble)-Speed continues to operate out of Dallas, andRespondent continues to operate out of Austin. It is clearfrom the record that Respondent has never formally execu-ted a collective-bargaining agreement with the Union. norhas it ever assigned bargaining rights to the Austin Chapterof the Associated General Contractors.About 1973. Respondent hired Jessie Ray Beshears as acarpenter foreman. At that time Respondent made no de-ductions and forwarded no payments to the Union for pen-sion and welfare benefits for Beshears although he was amember of the Union at the time. While Beshears had beenadvised by the superintendent of Respondent at the time,N. D. Zaccus, that Respondent would pay his union fringebenefits it subsequently came to Beshears' attentionthrough Albert J. Rosentritt. business agent of the Union.that Respondent was not paving his "benefits." Beshearsmade inquiry and was subsequently assured by Lee Stark,an employee in Respondent's office, that Kay Speeddaughter of Bert Speed, had been called in Dallas and shehad stated that thereafter Beshears' benefits would be paid.Subsequently. Respondent did submit payments to the' KsI1 S'pecd'' p'o"slion Ullh eliher \Iohles Speed or Respondent 'as notct.libslhed oin lh rc.ord81 DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion for Beshears' "benefits" for the period from about 3months after Beshears was hired by Respondent untilBeshears' employment ceased about November 1976, andeven though Beshears became superintendent of Respon-dent about 1973.As superintendent for Respondent, Beshears hired em-ployees including carpenters, laborers and equipment oper-ators. With respect to carpenters, Beshears testified that heused "strictly union carpenters." On occasions Beshearswould secure referrals of carpenters through the Union'shall but on other occasions Beshears would hire carpentersdirectly based upon his knowledge of their work abilitythrough previous experience with them.It is undisputed that subsequent to at least May 1973,Respondent paid its carpenters at the rate provided for inthe Union-AGC contracts including the one which suc-ceeded the 1970-73 contract (G.C. Exh. 8) and was effec-tive from September 1, 1974, through March 31, 1977 (G.C.Exh. 9). In this regard Beshears testified that he receivednotice of any changes in the union pay scale for journey-men, apprentices, and carpenter-foremen by mail from theUnion addressed to Respondent. It is also undisputed thatafter 1973 and until February 16, 1977, Respondent madeappropriate deductions for the carpenters' welfare, pen-sion, and apprentice training funds, the "benefits" whichwere forwarded to the Union. The Union-AGC contractdid not contain a checkoff provision and there is no evi-dence Respondent made or forwarded any dues deductionsto the Union. Further, the Union-AGC agreement con-tained no union-security provisions.During the same 1973-77 period, with the knowledge ofat least Beshears, the carpenters on the job maintained asteward whose function, at least in part, was to ascertainthe union membership status or standing of employeeshired by Respondent. While one function of a steward isthe processing or handling of grievances it appears that nodisputes or grievances ever arose among Respondent's car-penters and, thus, the steward never exercised any griev-ance-handling functions.In November 1976, Beshears' employment with Respon-dent ceased. His duties, if not his title, were assumed byCarpenter Foreman Randolph Whitfield. About February1977, Respondent hired a new superintendent, Robert Mc-Elyea. According to Respondent's general manager, How-ard Haberman, after McElyea was hired Haberman andBert Speed talked to McElyea who expressed the opinionthat he could "do the job that we had on an open shopbasis, without us having the pay the union pension thing...." It was concluded that Respondent should proceedon that basis because the pension "thing" was a costly itemrunning a $1000 to $1200 a month toward the latter part ofthe year 1976.McElyea was authorized to tell the employees of Re-spondent's decision to cease paying the "benefits." How-ever, rather than a general direct announcement to all em-ployees it appears from the record that McElyea onlyadvised the Carpenter foremen, Randolph Whitfield andJack Swoda, on February 14, and they in turn told theemployees. According to Whitfield, McElyea stated Re-spondent would continue to pay the union scale but notthe benefits.Whitfield, himself a union member, subsequent to Mc-Elyea's announcement of February 14, contacted UnionBusiness Agent Rosentritt who proceeded to meet withMcElyea, Whitfield, and Swoda at the jobsite at noon onFebruary 16. McElyea confirmed to Rosentritt that Re-spondent was going "open shop." Rosentritt testified thathe then told the boys to "go back there and finish your day...and leave them with a clean taste in their mouth."On February 16, Respondent, in addition to some labor-ers and perhaps one equipment operator, utilized at leastseven carpenters including two carpenter foremen, Whit-field and Swoda, four carpenters, L. B. Tippie, Charlie LeeFranks, Tom Temmons, and G. L. Lockhard, and one car-penter apprentice, Candido Molina. All of the foregoingproceeded to testify at the hearing that they were membersof the Union and upon completion of their day's work onFebruary 16 quit their employment with Respondent be-cause of Respondent's determination to cease paying theirfringe benefits.B. Alleged 8(a)(5) Violations; Findings and ConclusionsI. The appropriate unitThe complaint alleges the appropriate unit herein to becomposed of all of Respondent's employees engaged incarpentry work on Respondent's Austin, Texas, jobsites,excluding guards, watchmen, and supervisors. Respon-dent's answer denied the appropriateness of the unit andcounsel for Respondent argued in his brief that the unitwas inappropriate because Respondent's carpenters didnot constitute a homogeneous skilled, separate group ofcraftsmen so as to warrant their segregation in a unit apartfrom Respondent's other employees. In support of this po-sition the counsel for Respondent argued that the carpen-ters worked under common supervision with other employ-ees and performed a wide variety of tasks in order toaccomplish a collective job objective.While there was evidence in the record of common su-pervision and although the record reflected that carpenters"pitched in" with the laborers on occasions to complete aparticular task to avoid weather complications it is never-theless clear that the carpenters performed for the mostpart traditional carpenter work. Their rate of pay ($9.41per hour) as compared to that of the laborers ($3 per hour)constitutes an acknowledgement by Respondent of the car-penters' greater skills. The Board has held that carpenterswho exercise craft skills may constitute a separate uniteven though they may work in conjunction with, and undercommon supervision with other groups of employees. SeeGeneral Electric Company, 89 NLRB 726 (1950); RheemManufacturing Company, Wedgewood Division, 100 NLRB1298 (1952). With respect to the unit description referenceto Respondent's jobsites the evidence revealed that at thetime of the alleged unfair labor practice involved hereinRespondent had two jobsites in operation, and utilized twocrews. According to the testimony of Howard Haberman,the crews were interchangeable for the jobs and Respon-dent had sent them back and forth between jobs althoughRespondent usually tried to keep them separate. In view ofthe interchangeability of the crews the unit reference to"jobsites" does not appear to be inappropriate. I therefore82 HABERMAN CONSTRUCTION COMPANYfind that the unit alleged in the complaint defines a ho-mogeneous unit of craft employees and a unit appropriatefor the purposes of collective bargaining within the mean-ing of Section 9(b) of the Act.With respect to inclusions in the unit the record reveals adispute between the parties regarding the supervisory sta-tus of Randolph Whitfield and Jack Swoda, who were em-ployed as carpenter-foremen, and. in the case of Whitfield.acting job superintendent for a period beginning about No-vember 16, 1976, when former job superintendent Beshearsresigned. The General Counsel takes the position thatWhitfield and Swoda were not supervisors within themeaning of Section 2(11) of the Act, while Respondenttakes a contrary position.The record reflects that both Whitfield and Swoda re-ceived carpenter-foreman rates amounting to 50 cents perhour above union scale for journeymen carpenters. Neitherreceived any special benefits not granted regular unit em-ployees although each received an automobile allowance of$40 per month as an expense reimbursement for the use oftheir cars in running errands for Respondent, an item notcovered by the Union-AGC contract.Whitfield testified he had authority to fire employeesand that he and Swoda had in fact fired one employee withHoward Haberman concurring in their decision. Swodatestified he also had authority to hire and fire employeesand had been advised by Haberman that he had that au-thority. Both Whitfield and Swoda testified they had hiredemployees. Based on this testimony I find that Swoda andWhitfield are supervisors within the meaning of Section2(11) of the Act and are properly excluded from the unit.2. The majority issueCounsel for the General Counsel in his posthearing brieftook a somewhat cavalier approach to the majority issue bystating that there appeared to be no real issue as to themajority status of the Union at Respondent's Austin, Tex-as, jobsites. In claiming establishment of such majority sta-tus counsel relied upon the testimony of former job super-intendent Jessie Ray Beshears who testified that he used"strictly union carpenters." The General Counsel also re-lies upon the testimony of union job steward L. B. Tippieto the effect that he checked every new employee's unioncard when they came on the job to assure that they "wereall paid up to date." Tippie testified that while he was em-ployed by Respondent he had never seen a carpenter onRespondent's jobs who was not a member of the Union.Beshears likewise testified that while he was employed assuperintendent there was never, to his knowledge, any car-penters working under his supervision who were not mem-bers of the Union. Finally, with respect to majority theGeneral Counsel contended that the seven carpenter em-ployees who resigned on February 16, 1977, were all mem-bers of the Union and comprised Respondent's entire com-plement of employees. This last contention is notnecessarily supported by the record as will be seen in fur-ther discussion below.Respondent's counsel in his posthearing brief presentsseveral arguments attacking the Union's majority status.First, without abandoning its primary argument that it hadno collective-bargaining agreement with the Union, Re-spondent argues that even if such agreement existed itwould be a prehire agreement within the meaning of Sec-tion 8(f) of the Act 4 so that no presumption of majoritystatus attaches as a result of the agreement. In support ofthis position, Respondent cites Local Union No. 103, Inter-national Association of Bridge. Structural and OrnamentalIron Wforkers. AFL-CIO (Higdon Contracting Company.In(.i), 216 NL.RB 45 (1975); R. J. Smith Construction Co..Inc., 208 NLRB 615 (1974), and David F Irvin, et al.dI ha ' The Irvin-McKelvv Comnpany, 194 NLRB 52 (1971).enfd. 475 F.2d 1265 (C.A. 3, 1973).It is not open to dispute that Respondent is engaged inthe building and construction industry and that Section8(f) would be applicable to it so that a union would not beprotected from inquiry into its majority status during thecontract term. R. J. Smith Construction Co., supra. How-ever. Section 8(f) is applicable to initial contracts only.Briclk hiers & Alasons International Union Local No. 3(Eastern W4ishington Builders Chapter of the Associated Gen-eral Contractors of America, Spokane, Washington), 162NLRB 476 (1966). Here, if there was a contract adoptionor ratification it occurred initially in May 1973. and relatedto the then current Union-AGC contract which was effec-tive through August 31, 1973. (G.C. Exh. 8). The succeed-ing contract effective September 1. 1974. through March31, 1977 (G.C. Exh. 9) if adopted by Respondent wouldthen be based upon an already established relationship be-tween the parties so as to make Section 8(f) inapplicable tothe instant case. The fact that there may have been a hiatusbetween the contracts does not preclude this result. Nordoes the fact that Respondent may not on occasions havehad any carpenter employees require a different result. Inthis regard the record does not specifically establish thatRespondent had no employees at any particular time dur-ing the term of the second contract. I therefore find Re-spondent's argument based upon Section 8(f) to be withoutmerit and find that the bargaining obligations of Respon-dent here must be measured by the usual 8(a)(5) criteria.Accordingly. I find that the Union would be entitled to apresumption of majority status, assuming there was in facta collective-bargaining agreement between the Union andRespondent as discussed hereafter.Even if the Union is not entitled to a presumption ofmajority status, I find, contrary to Respondent's conten-tion in its posthearing brief, that the Union did have anumerical majority on February 14, 1977, when Respon-dent first announced its decision to go "open shop." Re-spondent contends that the General Counsel failed to in-troduce evidence establishing the total number of'ec 8(f) prov ides in relerant part:ht shall not he an .infar lahbor practice under subsections (a) and (b)of this ection for an emploser engaged primarils in the building andcon,trucilll Inlrdustr.Io, make an agreement covering emploees en-gaged lor ,hi). upon iheir enmplosment. will be engaged In the buildingand cniirucLCoin Industr, .ith a labor organization of Ahich buildingand contruinon emploisee, are members Inot established. maintained.or assisted hb arns action defined In section 8(a)[( 1 l of this Act ls anuinfalir llhabo prattlce hbec.luse (1) the majorit status of such labororg.nia.tio ll his niet been establlshed under the proisions of sectiolln 9of this S.ct prior Io the malll kin f such agreement83 DECISIONS OF NATIONAL LABOR RELATIONS BOARD"employees engaged in carpentry work" on all of Respon-dent's Austin jobsites, and therefore a numerical majoritywas not established. In this regard Respondent pointed outthat Respondent had employees at more than one jobsiteat the time of the alleged refusal to bargain and the Gener-al Counsel introduced evidence with respect to the numberof employees only at one jobsite, the site involving Build-ing 10 and II on Longhorn Drive. It was at this site thatthe alleged constructive discharges took place. As Respon-dent's brief correctly points out the record reflects that Re-spondent had at least one otherjobsite in operation in Feb-ruary, the Winnebago job in South Austin wherecarpenters were employed.Contrary to Respondent's contention, I find that the rec-ord does contain evidence of the total number of unit em-ployees and that the Union did in fact represent a majorityof those employees. This evidence is found in GeneralCounsel's Exhibit 7(b) which is an employer reporting formutilized by Respondent to report to the Union's welfare,Pension and Apprentice Training Funds the total hours ofwork by each carpenter by name and the resulting amountsdue the funds based on the hours worked for the month ofFebruary 1977. This exhibit reflects that during February,Respondent utilized 14 carpenters and/or apprentices, in-cluding Whitfield and Swoda, whom I have found above tohave been supervisors. Excluding Whitfield and Swoda aswell as an employee named Hubbard who Whitfield testi-fied he discharged prior to the time Whitfield left the job,the total complement of employees would be 11, a majorityof which would be 6. The record clearly reflects throughtheir own testimony that L. B. Tippie, Charlie Lee Franks,Tom Temmons, G. L. Lockhardt, and Candido Molina, allof whom are named on General Counsel's Exhibit 7(b),were members of the Union and had been from 2 to 10years. In addition, there is uncontradicted testimony in therecord of Carpenter Foreman Randolph Whitfield, whom Icredit, that two employees working on the Winnebago joband listed on General Counsel's Exhibit 7(b), Harold Syl-vester and Ronny Dean, were members of the Union. It isthus clear from record evidence, and I find, in the absenceof any contention of Respondent that the General Coun-sel's exhibit is not an all-inclusive listing of its Februaryunit employees, that at least 7 out of 11 unit employeeswere members of the Union on February 14, 1977, whenRespondent announced its decision to cease making con-tributions to the fund and go "open shop." 5It is Respondent's final contention with respect to theUnion's majority status that such status is tainted by thehiring practices of Respondent and the Union and there-fore there is no basis for concluding that the Union repre-sented an uncoerced majority of unit employees. In sup-port of this position, which has considerable appeal,Respondent points to the testimony of its own former jobsuperintendent, J. R. Beshears, who testified as follows:The record is clear that Tippie, Franks. Temmons. Lockhardt, and Mo-lina were all employed during the period February 1 through February 16The record is not clear with respect to whether Sylvester and Dean. or ansother employee listed on (.C. Exh. 7(b), were employees on February 14 Inany event, if either one or both or any other employee listed on G.C. Exh7(b) were not employees on that date the Union's numerical majoritywould not be affected.Q. (By Mr. Ruiz) What was your practice as far ashiring was concerned?A. I had one rule I always went by. I used strictlyunion carpenters.Q. Where would you hire from?A. Once in a while I would call through the halland get some. Mostly it was people I worked with overthe years and knew the type work I was doing. Whenthey'd give me a building to build then I'd get on thetelephone, and I'd usually get my old crew back.In further testimony, Beshears testified that he would overthe years call the Union for employees and estimated hehad called the hall some "15, 20, maybe 30 times."Union Business Agent Rosentritt testified with respect tothe Union's hiring procedures and acknowledged that dur-ing the period from May 1973 to February 1977 the Unionhad referred quite a few employees to Respondent. Refer-ral slips utilized by the Union in referring men to Respon-dent which were introduced in evidence by General Coun-sel (G.C. Exhs. 13(a) through 13(bb)) show 28 suchreferrals.6Rosentritt also testified that it was necessary to be amember of the Union to be referred to an employer. TheUnion-AGC contract in effect during the period May 1973through March 31, 1977 (G.C. Exhs. 8 and 9) does notcontain an exclusive hiring hall arrangement. Rather, thecontract states at article I that "contractors recognize thatthe Carpenter's Union is a source of such skilled manpow-er, and will, therefore, use it as a source when in need ofcarpenters." (Emphasis supplied.)Respondent also points to the testimony of L. B. Tippie,the union steward, who related that new men came to re-port to him as steward and he checked their "cards" to seethat they were all paid up to date, and if they weren't hewould tell Business Agent Rosentritt "or something to thateffect."Accordingly, Respondent contends that the Union didnot occupy the status of an "unassisted" labor organizationand no bargaining order may be based upon a tainted ma-jority.In consideration of this argument, I first note that thereappears to be no unlawful or discriminatory provisions inthe Union-AGC contract nor is there an exclusive hiringhall agreement. There was no exclusive hiring arrangementbetween the Union and Respondent as admitted by Besh-ears who testified that he "mostly" called his new hiresdirectly without contacting the Union. Finally, whileUnion Steward Tippie "checked the cards" of new hiresthere is no evidence that such checking was a part of thehiring process or that hiring was conditioned insofar as the"card checks" were concerned on union membership. Thusin the absence of an exclusive hiring hall, arrangement, orpractice the Union could prefer its own members in refer-ral. There does not appear, therefore, to be unlawful ordiscriminatory conduct on the part of the Union whichwould "taint" the Union's February majority status.The testimony of Beshears does, however, reflect con-6 The last three referrals were in September 1976. However, from an ex-amination of G.C. Exh. 7(b) it does not appear that any of the personsreferred by the Union were employed in February 1977.84 HABERMAN CONSTRUCTION COMPANYduct which could be considered as "tainting" the Union'smajority. While Beshears also appears to have based hisselction in hiring to some degree on his past experiencewith the persons hired and their knowledge as to the "typeof work" to be done, the discriminatory implication in therule he went by in hiring strictly union people cannot beavoided. Nevertheless, I find that Beshears' conduct forwhich Respondent was responsible was not of such a na-ture as to taint the Union's majority and may not be reliedupon by Respondent under the circumstances of this case 7to relieve it of any recognition or bargaining obligation itmight otherwise have. Respondent stands in a poor posi-tion to raise an attack on its own bargaining obligationbecause of its own unlawful conduct. See Ivo H. Denham,et al., d/b/a/ The Denham Company. 187 NLRB 434(1970), enfd. 469 F.2d 239 (C.A. 9, 1972). So here, Respon-dent may not escape whatever recognition or bargainingobligations otherwise required of it simply by virtue of itssuperintendent's hiring rule which insured the majority. Tohold otherwise would allow Respondent to subvert the col-lective-bargaining process.Based upon the foregoing, I find that the Union did infact represent a majority of Respondent's employees in theappropriate unit on February 14.3. The contract issueIt is the General Counsel's position that Respondentadopted the 1970-73 Union-AGC contract about May1973, and began payments to the Union's funds. In addi-tion, to the evidence of such adoption as found in the pay-ments to the funds through February 1977, the GeneralCounsel points to other evidence including Respondent'sutilization of the Union as a source of employees alreadydiscussed herein, the maintenance of a job steward, thepayment of contract rates for carpenters, foremen, and ap-prentices, and adherence to the contractual holiday provi-sions. Thus, the determination by Respondent on February14 to go "open shop" and the cessation of payments to theunion funds constituted an abandoment of the 1974-77AGC agreement and a unilateral change in the terms andconditions of its carpenter unit employees in violation ofSection 8(a)(5) and (1) of the Act.Respondent, on the other hand, argues that it voluntarilyand unilaterally elected to observe the hourly wage andfringe benefits schedules provided for in the AGC con-tracts and that voluntary compliance with hourly wage andfringe benefit schedules does not constitute an "adoption"so as to form a bilateral agreement. In support of its posi-tion Respondent points to the undisputed fact that it wasnot a member of the contractor association which negotiat-ed the contract nor had it ever assigned bargaining rightsto that group. Other than occasional referrals of employeesfrom the Union Respondent had little contact with theThese circumstances also include evidence gleaned from Respondent'strust fund reports since May 1973 (G.C Exhs. 3(a) through 7(b) ). that threeemployees on Respondent's February payroll, SSlsester, Tippie. and Mar-shall, had been previously hired outside the 10(b) period and were presum-ably "coerced" at that time. Further, others referred to herein as constitut-ing the Union's February majority, Lockhardt, Temmons, Molina. andFranks, testified they had been members of the Utnion from 2 to 10 years.Union although the evidence presented did establish thatRespondent did receive from the Union notice, along with"three to four hundred other employers," of changes in theprevailing wages, changes which were implemented by Re-spondent's former Superintendent Beshears. Since, accord-ing to Respondent, its observance of the Union's wage andfringe benefit schedules was purely voluntary and unilater-al it could elect to cease such observance without violatingthe Act.The General Counsel in support of his position reliesprimarily on two cases, Marquis Elevator Company, Inc.,217 NLRB 461 (1975), and Vin James Plastering Companvy,226 NLRB 125 (1976). In Marquis the Board found, basedon facts similar to the instant case, that the employer hadviolated Section 8(a)(5) and (1) of the Act by withdrawingrecognition from the union involved and unilaterallychanging existing terms and conditions of employment.There the employer in 1968 had signed an interim agree-ment with the union adopting the then existing associationnegotiated contract. The interim agreement was to expireat the time the association, of which the employer was nota member, negotiated a new contract. While the associa-tion and the union negotiated a new industrywide contractin 1972, the employer never executed a new agreementwith the union but did observe the terms and conditions ofthe new association union contract as "close as possible."In this regard the employer made monthly contributions tothe union's funds, used 'union personnel exclusively secur-ing all personnel through the union's hiring hall, and dis-played a wall plaque which signified he was a union em-ployer and adhered to the industrywide agreement, whichplaque the employer returned to the union with the an-nouncement that it was going "nonunion." In addition, theemployer had acquiesced in penalties imposed by theunion for a breach of the agreement occasioned by theemployer's supervisory personnel's performance of unitwork contrary to the agreement. As previously indicatedthe Board on these facts found an 8(a)(5) violation.Similarly, in Vin James Plastering Company, supra, theemployer had not formally executed an agreement with theunion but had abided by the terms of a union-employerassociation contract including payments to various unionfunds, payment of union scales and deducting dues fromits employees who authorized such deductions. The Ad-ministrative Law Judge in the case, with Board approval,found an 8(a)(5) violation when the employer advised theunion it was abandoning its "prior policies" of abiding bythe terms of the union-association agreement.Hlowever, the issues in both cases are identical to theprincipal issue in the instant case. They are whether Re-spondent Employer had engaged in a course of conductwhich manifested an intention to adopt and be bound bythe association agreement and whether Respondent Em-ployer is estopped from asserting its failure to formallysign the agreement as a defense. Each case in this areamust be decided upon its own facts.It is well established that in deciding whether an employ-er and a union have agreed upon a contract the Board isnot bound by the technical rules of contract law. LozanoEnterprises v. N.L.R.B., 327 F.2d 814 (C.A. 9, 1964). Seealso John Wiley, & Sons, Inc. v. Livingston, President of Dis-85 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtrict 65, Retail, Wholesale and Department Store Union,AFL-CIO, 376 U.S. 543, 550 (1964). Nevertheless, forma-tion of a binding contract on the theory of adoption orratification must be based on some element of mutual con-sent and obligation. Local 529 Carpenters v. Bracy Devel-opment Co., 321 F.Supp. 869 (D.C.W.D. Ark., 1971). Anemployer's voluntary payment of union scale wages, andvoluntary contributions to union trust funds do not aloneconstitute ratification of, or adoption of, a collective-bar-gaining agreement. Moglia v. Geoghegan, 403 F.2d 110(C.A. 2, 1968), cert. denied 394 U.S. 919 (1969). Nor doesan employer's temporary making of payment to a uniontrust fund in order to secure some job referrals from theunion, without more, constitute ratification or adoption ofan agreement. Hann v. Harlow, 271 F.Supp. 674 (D.C. Ore.,1967). There must be something more to manifest that mu-tual consent and obligation necessary for the finding ofratification or adoption.The Marquis Elevator and the Vin James cases, supra,relied on by the General Counsel are somewhat strongeron their respective facts demonstrating the existence of acontinuing relationship between respondent and union andan intent to adopt the union agreement. Thus in MarquisElevator, the owner admittedly adhered to the union agree-ment "as close as possible" with the expressed intention ofkeeping good relations with the union and working underthe agreement. Likewise, in Vin James, the respondent em-ployer admittedly had voluntarily abided by the terms ofthe agreement with which it was well familiar by virtue ofhaving been a member of the association which negotiatedthe past agreements with the Union and by attending andparticipating in the association meetings the same year butprior to abandoning its "policy" of abiding by the termsand conditions of the current union agreement.Nevertheless, the evidence in the instant case of Respon-dent's adoption of the Union-AGC agreement must be re-garded as substantial. Respondent's contributions to theUnion's trust funds from May 1973 through February1977, its use of union members exclusively as far as therecord shows, its observation of the Union-AGC holidays,its use of the union for referrals, its payment of the union wagescale, its allowance through Beshears of the appointment ofa union job steward, and the undisputed testimony of Besh-ears, whom I credit, to the effect that on some but not alloccasions when he wanted to start work at an earlier hourthan called for in the union agreement he would check withBusiness Agent Rosentritt, all reflects an intention to adhereto the terms of the Union-AGC agreement. The announce-ment of its decision to go "open shop" constitutes recognitionof the earlier intention to operate in accordance with the unionagreement.sI am persuaded that by the conduct outlined immediate-ly above Respondent manifested a clear intention to adoptand be bound by the 1974-77 Union-AGC agreement andWhile Respondent was not a succiessor to, or alter ego of, Mobley-Speed,the two concerns shared a common authoritative official. Bert Speed. Iconclude that Bert Speed, by virtue of his position of authority with Mob-le)-Speed as testified to by Howard Haberman, was aware of, and ac-quainted with, the terms of the Union Moble)-Speed contract, and, hence.the Union-AGC contract with which it was identicalthe preceding such agreement. As a consequence, and be-cause Respondent engaged in this conduct over a periodapproaching 4 years, it is now estopped from asserting thedefense of failure to formally sign the agreement with theunion. Such formal execution is not a condition precedentto the existence of the agreement under the circumstanceshere. See Vin James Plastering Company, supra. Accord-ingly, Respondent, when it announced its intention to itsemployees to go "open shop" and to cease paying the"fringes" as well as when it actually ceased paying"fringes" violated Section 8(a)(1) and (5) of the Act. I sofind.4. The alleged constructive dischargesThe General Counsel alleges that Respondent's elimina-tion of its contributions to the Union's funds caused sevenemployees, Charlie Lee Franks, G. L. Lockhardt, CandidoMolina, Jack B. Swoda, Tom Temmons, L. B. Tippie, andRandy R. Whitfield to quit their employment on February16 and that by so doing Respondent constructively dis-charged those employees in violation of Section 8(a)(3) and(I) of the Act.The testimony of all of the foregoing named employeesat the hearing with respect to the reasons for quitting wasnot contradicted by Respondent. I therefore credit theirtestimony which clearly establishes that the basis for theirquitting was Respondent's decision to go "open shop" andno longer pay their "fringes," i.e., payments to the Union'sfunds.To Respondent's argument that a constructive dischargecan only be found where the employer's action makesworking conditions intolerable it is sufficient to respondthat Respondent's action in deciding to go "open shop" didmake working conditions "intolerable" for the employeeswho decided to quit rather than work under these condi-tions. The Board has previously found constructive dis-charges on similar facts. See Marquis Elevator Company,Inc., supra, Johnson Electric Company, Inc., 196 NLRB 637(1972).The fact, pointed out by Respondent's brief, that thebenefits to the employees represented by the contributionsto the Union's funds were not specified on the record, doesnot in itself preclude the application of the constructivedischarge principle. It is sufficient triat the employees in-volved believed that the contributions which had been negoti-ated for by their Union were to their benefit and were acondition of their employment.I therefore find that the separations of Charlie LeeFranks, G. L. Lockhardt, Candido Molina, Tom Tem-mons, and L. B. Tippie constituted constructive dischargesin violation of Section 8(a)(3) and (1) of the Act. However,since I have previously found that Jack B. Swoda and Ran-dy R. Whitfield were supervisors within the meaning of2(11) of the Act I do not find that their separations wereviolative of the Act.5. The alleged 8(a)(l) violationsThe General Counsel premises his argument on the8(a)(l) violation on Respondent's announcement to em-86 HABERMAN CONSTRUCTION COM'PANYployees his intention to go "open shop." From the evidencepresented, I conclude that such announcement by Respon-dent conveyed to employees an intent of Respondent torefuse to abide by the terms of an applicable contract andto discontinue dealing with a union with which it was obli-gated to deal. Accordingly. I find that such announcementto the employees constituted a violation of Section 8(a)( 1)of the Act. See Chase Man/,lrctulri,ng In.. 200 NL.RB 886(1972); Cf. Johnson Electric Conimpoa. Inc., d ha, .JohnsonElectric Companr, 196 NLRB 637 (1972); AAA Electric.Inc. and Simms Electric Co.. 190 NLRB 247 (1971).CONCLUSIONS OF LAWI. Haberman Construction Company is an employer en-gaged in commerce and activities affecting commerce with-in the meaning of Section 2(6) and (7) of the Act.2. United Brotherhood of Carpenters and Joiners ofAmerica, Local No. 1266 is a labor organization within themeaning of Section 2(5) of the Act.3. All Haberman Construction CompanN employees en-gaged in carpentry work on Haberman ConstructionCompany's Austin, Texas, jobsites excluding guards.watchmen and supervisors as defined in the Act constitutea unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.4. The Union has been at all times material to this caseand is now the exclusive bargaining representative of theemployees in the above unit.5. At all times material to this case Htaherman C'onstruc-tion Company has recognized the Union as the exclusivebargaining representative of its employees in the unit de-scribed above.6. Haberman Construction Company adopted and be-came bound by a written collective-bargaining agreementbetween the Union and the Associated General Contrac-tors, Austin Chapter, effective September 1. 1974. throughMarch 31, 1977.7. Haberman Construction (ompany v iolated Section8(a)(1) and (5) of the Act by announcing on FebruarN 14.1977, that it would no longer make contributions to theunion's trust funds as provided under the 1974- 77 collec-tive-bargaining agreement: by unilaterally, without bar-gaining with the Union, changing the terms and the condi-tions of employment for employees in the unit set outabove; by ceasing payments to the lnion's funds.8. By constructively discharging Charlie Lec Franks.G. L. Lockhardt, Candido Molina, T]om I emmons, andL. B. Tippie. Haberman Construction Company has en-gaged in unfair labor practices in violation of Section8(a)(3) and (1) of the Act.9. By announcing that it was going to go "open shop"and thereby conveying to its employees an intent to refuseto abide bv the terms of an applicable contract or agree-ment, Haberman Construction Company has engaged inunfair labor practices in violation of Section 8(a)( ) of theAct.10. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.II. Haberman Construction Company did not violateSection 8(a)( ) and (3) of the Act through the separationsfrom employment of Jack Swoda or Randy R. Whitfield.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices it will be recommended that it cease anddesist therefrom and take certain affirmative action setforth below designed and found necessary to effectuate thepolicies of the Act. Having found that Respondent violatedSection 8(a)(1) and (5) of the Act, Respondent will be di-rected to cease and desist from engaging in the conductfound unlawful herein or any such conduct and Respon-dent will be directed to bargain collectively in good faithupon request with the Union as the bargaining agent of theemplovees in the unit found appropriate herein. Respon-dent will be directed to rescind and revoke its unlawfulabandonment of the terms and conditions of employmentof the unit employees as contained in the 1974-77 Union-AG( collective-bargaining agreement: to give retroactiveeffect to the terms and conditions of employment as con-tained in that agreement from the date of Respondent'sunlawful abandonment on February 14. 1977: to makewhole the employees in the unit found appropriate hereinfor any loss of wages or other benefits by paying all healthand welfare funds, pension funds, joint apprenticeshipfund. industrial advancement fund benefits as provided forunder the expired 1974-77 collective-bargaining agreementor succeeding agreement which have not been paid andwhich would have been paid after Respondent's unlawfuldiscontinuance of such agreements; and to post the at-tached notice. See Vin James Plastering Company. 226NILRB 125 (1976).From the record it appears that the jobs from which theemployees were constructively discharged were almostcompleted at the time of the discharge and most likely bynow have been long since completed. Since it appears thatthe job complement of carpenters was not always the samefrom job to job. reinstatement in the sense of restoring acarpenter to a particular job from which he has been dis-charged is neither practical nor required. I shall thereforenot recommend reinstatement, but shall recommend thatthe discharged carpenters be made whole for wages andother benefits lost from the time of their discharges untilthev would have separated upon completion of the jobs onwhich they were working at the time of the discharges. Thebackpay herein recomnmended shall be computed in themanner set forth in F 1:. H'oolvorth Company, 90 NLRB289 (1950(), with interest at the rate of 7 percent per annumas provided in Florida Steel Corporation, 231 NLRB 651(1977). It will also be required that Respondent preserveand, upon request, make available to authorized agents ofthe Board, all records necessary and useful in determiningcompliance with this Order, or in computing the amount ofbackpa.y due.IUpon the foregoing findings of fact, conclusions of law,and the entire record. and pursuant to Section 10(c) of theAct, there is issued the following recommended:87 DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDER9The Respondent, Haberman Construction Company,Austin, Texas, its officers, agents, successors, and assigns,shall:I. Cease and desist from:(a) Failing or refusing to give full effect to and to com-ply with the standard agreement between the AssociatedGeneral Contractors, Austin Chapter and United Brother-hood of Carpenters and Joiners of America, Local No.1266, executed September 1, 1974, and effective throughMarch 31, 1977, according to its tenure and effect withrespect to employees in the unit set forth above.(b) Failing or refusing, on request, to bargain collective-ly with the aforesaid labor organization as exclusive collec-tive-bargaining representative of the employees in theaforesaid unit.(c) Unilaterally changing the terms and conditions ofemployment of the employees of the aforesaid unit withoutprior consultation with aforesaid labor organizations as ex-clusive collective-bargaining representative of said employ-ees.(d) Unlawfully terminating employees or otherwise un-lawfully discriminating in regard to employees' wages andterms and conditions of employment.(e) Coercing or restraining employees in the aforesaidunit by telling employees that in effect it intended not tocomply with the terms of an applicable collective bargain-ing with the union.(f) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their rights to self-organization, to form, join, or assist labor organizations, tobargain collectively through representatives of their ownchoosing and to engage in concerted activities for the pur-poses of collective bargaining or other mutual aid or pro-tection as guaranteed by Section 7 of the Act, or to refrainfrom any or all such activities.2. Take the following affirmative action designed andfound necessary to effectuate the policies of the Act:(a) Upon request, recognize and bargain collectively9 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings.conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.and in good faith with United Brotherhood of Carpentersand Joiners of America, Local No. 1266, as exclusive bar-gaining representative of the employees in the above unitwith respect to the rates of pay, wages, hours of work andother terms and conditions of employment.(b) Restore and place in effect all terms and conditionsof employment as provided in the above agreement whichwere unilaterally changed and abandoned by Respondent.(c) Make such health, welfare, and pension, and appren-ticeship training fund payments on behalf of those employ-ees in the above unit for whom such contributions were notpreviously made that would have continued to be madehad Respondent not unlawfully abandoned the above col-lective-bargaining agreement.(d) Make whole Charlie Lee Franks, G. L. Lockhardt,Candido Molina, Tom Temmons, and L. B. Tippie for anyloss of wages or other benefits suffered by reason of Re-spondent's conduct as provided in the section hereof enti-tled "The Remedy."(e) Preserve and, upon request, make available to au-thorized agents of the Board, for examination and copying,all payroll records, social security payment records, time-cards, personnel records, and reports and all other recordsnecessary to analyze the moneys due under the terms ofthis Order.(f) Post at its facility in Austin, Texas, the attached no-tice marked "Appendix." O0 Copies of said notice, on formsprovided by the Regional Director for Region 23, afterbeing duly signed by Respondent's representative, shall beposted by it immediately upon receipt thereof and be main-tained by it for 60 consecutive days thereafter, in conspicu-ous places, including all places where notices to employeesare customarily posted. Reasonable steps shall be taken byRespondent to ensure that said notices are not altered, de-faced, or covered by any other material.(g) Notify the Regional Director for Region 23, in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.IT IS ALSO ORDERED that the complaint be dismissed inso-far as it alleges violations of the Act not specifically foundherein.'l In the event that this Order is enforced by a Judgment of the UnitedStates Court of Appeals, the words in the notice reading "Posted b) Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board.88